DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0175517) (“Cheng”) in view of Inoue et al. (US 9,954,087). 
With regard to claim 1, figure 2 of Cheng discloses an epitaxial structure of Ga-face AlGaN/GaN, comprising: a substrate; an i-GaN (C-doped) layer 202, located on said substrate 200; an i-Al(y)GaN buffer layer 210, located on said i-GaN (C-doped) layer 202; an i-GaN channel layer 204, located on said i-Al(y)GaN buffer layer 210; and an i-Al(x)GaN layer 206, located on said i-GaN channel layer 204; y=0.05~0.3 (“Al content thereof is between 2% and 20%”, par [0022]), 
Inoue does not disclose that x=0.1~0.3; and x > y.
However, fig. 2 of Inoue discloses that x=0.1~0.3 (“x=0.2”, col. 46 ll. 23); and x > y (“x=0.2”, col. 46 ll. 23; “xt =0.05”, col. 46 ll. 18; .2>.05). 

With regard to claim 2, fig. 2 of Cheng discloses an i-Al(z)GaN grading buffer layer (lower half of 210) is further disposed between said i-GaN (C-doped) layer 202 and said i-Al(y)GaN buffer layer (upper half of 210) and z=0.01~0.75 (“Al content thereof is between 2% and 20%”, par [0022].
With regard to claim 4, fig. 2 of Cheng discloses that the carbon doping level (“C-doped semiconductor layer 202”, par [0021]) is sharped (“C-doping concentration of the C-doped semiconductor layer 202 is between about 1E18 cm.sup.-3 and about 5E19 cm.sup.-3”, par [0023]) at an interface between the i-Al(y)GaN buffer layer 210 and the i-GaN (C-doped) layer 202.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0175517) (“Cheng”), Inoue et al. (US 9,954,087), and Fukazawa et al. (US 2018/0053647) (“Fukazawa”). 
With regard to claim 3, fig. 2 of Cheng discloses that y is close to 0.05 (top left graph in fig. 3), the carbon doping level before reaching the i-Al(y)GaN buffer layer 210. 
Cheng and Inoue do not disclose the carbon level decreased inclinedly.

Therefore, it would have been obvious to one of ordinary skill in the art to form the c-doped GaN of Chen with the distribution as taught in Fukazawa in order to improve voltage withstanding and crystalline quality.  See abstract of Fukazawa.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN TZU-HUNG LIU/           Primary Examiner, Art Unit 2893                                                                                                                                                                                             	3/22/2022